DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on April 23, 2021.  Claims 4, 9 and 11-18 are pending.  Claims 1 and 6 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claim1-3, 5-8 and 10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2010/0252348 to Ueda et al. (hereinafter “Ueda”) discloses a torque adding section 105 that corrects the torque by adding the handling and stability control torque from the handling and stability control section 103 into the LSD control torque from the LSD control section 104, and outputs the added torque (adding torque) to the clutch torque correcting section 106.  Further, the added torque from the torque adding section 105 is inputted into the clutch torque correcting section 106, and the wheel speeds and the oil temperature of the hydraulic oil are also inputted into the clutch torque correcting section 106 from the sensor input section 101.  
With respect to independent claim 1, Ueda, taken singly or in combination with other prior art of record, does not disclose or teach in a case where the current wheel speed difference between the front shaft and rear shaft reaches to the set wheel speed difference threshold, triggering a first protective mode that is preset comprises: when the wheel speed difference between the front shaft and rear shaft reaches to the wheel speed difference threshold, triggering a first request enable signal to be nonzero; and when detecting that the first request enable signal is nonzero, sending a first torque request signal to the engine, wherein first torque request signal is used for controlling the engine to adjust the maximum output torque as the current output torque; and in a case where the current oil temperature is higher than the set temperature interval, triggering the second protective mode comprises: in a case where the current oil temperature is higher than the set temperature interval, triggering a second request enable signal to be nonzero; and when detecting that the second request enable signal is nonzero, sending a second torque request signal to the engine, wherein the second torque request signal is used for controlling the engine to adjust the maximum output torque as the torque threshold determined in advance, in combination with other limitations of the claim.
With respect to independent claim 6, Ueda, taken singly or in combination with other prior art of record, does not disclose or teach wherein the first protective module comprises: a first enable signal trigger unit, configured to trigger, when the wheel speed difference between the front shaft and rear shaft reaches to the wheel speed difference threshold and when the oil temperature is within the set temperature interval, a first request enable signal to be nonzero; and a first request sending unit, configured to send, when detecting that the first request enable signal is nonzero, a first torque request signal to the engine, wherein and the first torque request signal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661